       Case 4:18-cv-04662-YGR Document 43 Filed 05/09/19 Page 1 of 4



 1 BRADLEY S. PHILLIPS (State Bar No. 85263)
   brad.phillips@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 3 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 4 Facsimile:    (213) 687-3702

 5 ALISON F. KAROL (State Bar No. 308043)
   alison.karol@mto.com
 6 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 7 San Francisco, California 94105
   Telephone:    (415) 412-4000
 8 Facsimile:    (415) 415-4077

 9
   Attorneys for Defendants Leslie Wong,
10 Sue V. Rosser, and Jennifer Summit

11 Additional counsel listed on signature page

12
                                UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                        OAKLAND DIVISION
15

16
     RABAB ABDULHADI,                            Case No. 4:18-cv-04662-YGR
17
                  Plaintiff,                     STIPULATED REQUEST FOR
18                                               CONTINUANCE OF HEARING ON
           vs.                                   DEFENDANTS’ MOTION TO DISMISS
19                                               PLAINTIFF’S SECOND AMENDED
   LESLIE WONG; SUE V. ROSSER;                   COMPLAINT; [PROPOSED] ORDER
20 JENNIFER SUMMIT; and DOES 1-100;
   inclusive,                                    [Local Civ. R. 6-2(a)]
21
              Defendants.                        Current hearing date: June 25, 2019
22                                               Requested hearing date: July 9, 2019

23

24

25

26

27

28

      STIPULATED REQUEST FOR CONTINUANCE OF HEARING ON DEFENDANTS’ MOTION TO DISMISS
                  PLAINTIFF’S SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
        Case 4:18-cv-04662-YGR Document 43 Filed 05/09/19 Page 2 of 4



 1          Plaintiff RABAB ABDULHADI (“Abdulhadi”) and Defendants LESLIE WONG, SUE V.

 2 ROSSER, and JENNIFER SUMMIT, through their respective counsel of record, hereby stipulate

 3 as follows:

 4          WHEREAS, the Court, in part pursuant to Abdulhadi’s request, dismissed Abdulhadi’s

 5 First Amended Complaint and granted Abdulhadi’s request for leave to amend on March 14, 2019;

 6          WHEREAS, Abdulhadi timely filed her Second Amended Complaint on April 11, 2019;

 7          WHEREAS, Defendants intend to file a motion to dismiss Abdulhadi’s Second Amended

 8 Complaint on May 13, 2019;

 9          WHEREAS, the Court’s March 14, 2019 order set the hearing on Defendants’ anticipated

10 motion to dismiss Abdulhadi’s Second Amended Complaint for June 25, 2019;

11          WHEREAS, counsel for Defendants now has a scheduling conflict on June 25, 2019;

12          WHEREAS, a short continuance of the hearing date will not result in prejudice to either

13 party;

14          WHEREAS, a short continuance of the hearing date will have no effect on any preexisting

15 deadline in the case;

16          NOW THEREFORE, Abdulhadi and Defendants, through their counsel of record, stipulate

17 to the following:

18 IT IS HEREBY STIPULATED that, pursuant to Civil Local Rule 6-2(a), the parties request for
19 the hearing on Defendants’ motion to dismiss scheduled for June 25, 2019 be continued to July 9,

20 2019.

21

22

23

24

25

26

27

28
                                                   -2-
      STIPULATED REQUEST FOR CONTINUANCE OF HEARING ON DEFENDANTS’ MOTION TO DISMISS
                  PLAINTIFF’S SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
       Case 4:18-cv-04662-YGR Document 43 Filed 05/09/19 Page 3 of 4



 1 DATED: May 9, 2019                          LAW OFFICE OF MARK ALLEN KLEIMAN
                                                  MARK A. KLEIMAN (SBN 115919)
 2

 3                                                   LAW OFFICE OF BEN GHARAGOZLI
                                                     BEN GHARAGOZLI (SBN 272302)
 4

 5
                                               By:          /s/ Mark A. Kleiman
 6
                                                    MARK A. KLEIMAN
 7                                             Attorneys for Plaintiff RABAB ABDULHADI

 8
     DATED: May 9, 2019                        MUNGER, TOLLES & OLSON LLP
 9                                                BRADLEY S. PHILLIPS
10                                                ALISON F. KAROL

11

12                                             By:          /s/ Alison F. Karol
                                                    ALISON F. KAROL
13
                                               Attorneys for Defendant BOARD OF TRUSTEES of
14                                             the CALIFORNIA STATE UNIVERSITY

15

16         Pursuant to Local Rule 5-1(i), the filer attests that the concurrence in the filing of this

17 document has been obtained from each of the above signatories.

18
19

20

21

22

23

24

25

26

27

28
                                                     -3-
      STIPULATED REQUEST FOR CONTINUANCE OF HEARING ON DEFENDANTS’ MOTION TO DISMISS
                  PLAINTIFF’S SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
       Case 4:18-cv-04662-YGR Document 43 Filed 05/09/19 Page 4 of 4



 1                                     [PROPOSED] ORDER
 2

 3         PURSUANT TO THE STIPULATION OF THE PARTIES, the Court Orders as follows:

 4         The hearing on Defendants’ motion to dismiss Plaintiff’s Second Amended Complaint is

 5 continued from June 25, 2019 to July 9, 2019;

 6

 7 IT IS SO ORDERED.

 8
     DATED: May__, 2019
 9

10

11
                                            By:
12                                                 United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   -4-
      STIPULATED REQUEST FOR CONTINUANCE OF HEARING ON DEFENDANTS’ MOTION TO DISMISS
                  PLAINTIFF’S SECOND AMENDED COMPLAINT; [PROPOSED] ORDER
